On Rehearing.
ST. PAUL, J.
I see no reason to change the views herein originally expressed, to-wit: that the city is liable for the return of taxes collected by it on property which in fact does not exist. But on the other hand I am of opinion that she is liable for those taxes only which she herself received, in other words, those which went into her own treasury; she is not liable for those taxes, which though collected by the City Treasurer, were none t'he less collected by him under no authority derived from her and which in fact were paid over to a separate department of government, the Board of Liquidation. The city received only ten twenty-seconds (10/22) of the taxes paid by plaintiff and is therefore liable only for that amount.
However, the city owes no interest except from the time when the refund became due and that was only from judicial demand.
It is, therefore ordered, that the judgment appealed • from be reversed and it is now ordered that plaintiff, P. Gr. Riddell have judgment against the City of New Orleans for the sum of twenty-three dollars ($23.00), with legal interest from May 11, 1909, until paid and costs of both courts.